Citation Nr: 1431983	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS) manifested by stomach pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for an acquired psychiatric disorder, including depression, also for gout, hypertension, and a skin disorder, including secondary to Agent Orange exposure in Vietnam, and for IBS and a low back disorder.

In support of his claims, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).


The Veteran since has requested another hearing before the Board in a January 2014 statement.  He lamented that he was not prepared or competently represented as he only recently had requested to be represented by the Disabled American Veterans.  He is only entitled to one hearing before the Board, however, concerning each claim.  38 C.F.R. § 20.700(a).  Additional hearings are discretionary, and he has not identified any reason why his hearing was inadequate or what additional evidence he would present at an additional hearing; so good cause has not been shown for permitting an additional hearing.  He also has had opportunity, however, to submit additional evidence and his contentions in writing and he has done so, which are also being considered.

The Board previously remanded this claim in August 2010, April 2012 and again most recently in May 2013 to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDING OF FACT

The Veteran's IBS, including the associated stomach pains, is not the result of his military service. 


CONCLUSION OF LAW

The Veteran's IBS is not due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, an April 2004 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  He was duly notified of the evidence that was needed to substantiate his claim, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  

Furthermore, while this claim was undergoing remand development, the case of Dingess/Hartman was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Dingess held that VA must apprise the Veteran of all elements of the claim, including the "downstream" disability rating and effective date elements in the eventuality service connection is granted.  But to the extent all such notice has not been provided, there is no prejudice to the Veteran.  Because his underlying claim of entitlement to service connection is being denied, any question as to the appropriate disability rating or effective date is moot.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As already alluded to, this claim was previously remanded to obtain outstanding medical records from the VA Medical Center (VAMC) in Dublin, Georgia, from 1976.  Since the May 2013 remand, attempts to obtain these records were made later in May 2013 and again in July 2013.  However, the AMC received a response from the Dublin VAMC in August 2013 that they had no records that were responsive to the request for records from 1976.  Yet again, the AMC made another request to the Dublin VAMC in September 2013 to no avail.  The Veteran was notified in September 2013 of the unsuccessful attempts to obtain these medical treatment records and advised to send in any copies of these records in his personal possession.  He responded in October 2013 with a copy of a previously-submitted July 2012 letter from the Dublin VAMC that there were microfiche showing he was hospitalized from August 26, 1976 to November 1, 1976, but that there were no paper records available.  The Board finds that the AMC made sufficient attempts to obtain these records and that further attempts to obtain them indeed would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).  The Veteran also was appropriately notified.  38 C.F.R. § 3.159(e)(1).  Moreover, there was compliance, certainly substantial compliance, with the May 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The Veteran's STRs, private medical records, VA treatment records - at least those that are obtainable, a transcript of his hearing testimony, and his lay statements have been associated with his claims file for consideration.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained and are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

He also had a VA compensation examination in July 2004, including for a medical nexus opinion concerning the determinative issue of whether any current IBS is related to or the result of his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of this examination and the other evidence in the file contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board may proceed with appellate review of this claim.

II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  IBS is not one of these enumerated diseases.

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Whether Service Connection for IBS Manifested by Stomach Pains is Warranted

The Veteran claims that his stomach disorder is the result of his military service, at the very least that it started during his service.  Unfortunately, though, after reviewing the considerable evidence of record, the Board finds that the preponderance of this evidence is against this claim, so it must be denied.

A review of the Veteran's STRs shows that, during his January 1969 entrance examination, it was noted that he had had an inguinal hernia repaired in 1954.  He denied any stomach or intestinal problems.  Again during his December 1972 separation examination it was noted that he had had a hernia repaired in childhood, and that there were no complications and no sequelae (NCNS), i.e., residuals.  Otherwise, his STRs are entirely unremarkable for any complaints of any symptoms, treatment or diagnosis of a stomach disorder of any sort, including IBS.

His military service ended in February 1973.

Although there is confirmation he was hospitalized in 1976 at the Dublin VAMC, there is not indication of what his complaints concerned and whether there was any relevant diagnosis such as IBS.

The Veteran had a VA compensation examination in July 2004 in response to his claim of entitlement to service connection for this condition.  He reported pain in the right lower quadrant of his stomach that had been present for the past two weeks.  But he stated that the pain had first started in the mid-1970s following his discharge from the military, sometime around1973.  He reported being treated for the pain in his right lower quadrant at a VAMC, presumably referring to the Dublin VAMC.  He indicated he had had an MRI but did not know the results of it.  He stated that he was prescribed an unknown medication.  He reported that his stomach pain had been occurring off and on since then - coming back every now and then.  He said the pain would get worse over a period of a couple of weeks then gradually diminish with the treatment of Tylenol, Maalox or Pepto Bismol and diet changes.  He described having symptoms such as sharp pain, diarrhea, sweating and nausea, but denied any vomiting or blood in his stool.  It was noted that he had a right inguinal hernia surgical repair at age four, so during his childhood, but he did not have any malignancy or peritoneal tuberculosis that was being evaluated.  The examiner diagnosed IBS based on the history of symptoms, but, importantly, he determined the condition began approximately three years after the Veteran's discharge from the military, meaning in 1976, and was not a service-connected disability.  The examiner nonetheless scheduled the Veteran for further clinical evaluation and workup, namely, X-rays and a barium enema.  It was noted in an August 2004 addendum, however, that he had failed to report for these additional tests. 

The post-service medical treatment records show the Veteran was hospitalized from August to November 1976.  However, as already explained, the paper records containing any information regarding any treatment for any diagnosed condition are unavailable, meaning there is no physical evidence from that hospitalization tending to support or conversely discredit his claim that he was treated at that time for IBS or another such stomach condition.  But the VA compensation examiner seemingly conceded that hospitalization was for the now-claimed IBS, though he still ultimately disassociated the IBS from the Veteran's service by indicating it was not a service-connected disability, meaning it had not started during and was not related to or the result of his service.

Since then, private medical records show the Veteran went to an emergency room in April 2008 with complaints of vomiting and itching all over.  His primary diagnosis was allergic dermatitis, but Pepcid also was prescribed to treat his stomach disorder.  Again, in May 2008, he went to an emergency room complaining of nausea and vomiting.  This time he was hospitalized.  He reported that he had a lack of appetite, morning nausea, vomiting and right-sided flank pain without radiation for the past three months.  He was diagnosed with acute renal failure, bilateral ureteral calculi (kidney stones) and bilateral hydronephrosis acute pancreatitis.  He resultantly underwent surgery to have the kidney stones removed.  His final diagnoses were acute renal failure, Hepatitis C, alcohol abuse, chronic obstructive pulmonary disease (COPD), tobacco abuse and hypertension.

VA treatment records show the Veteran had a colon cancer screening in September 2009.  He had a normal abdomen examination and denied having stomach pain, diarrhea or constipation.  It was also noted that he did not have any currently present hernias.  Further, in October 2010, he had a colonoscopy that revealed a left colon polyp and rectal polyp.  

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current stomach disorder and his military service, the Board concludes that the preponderance of this evidence is against his claim.  He has not presented any competent and credible evidence showing this disorder resulted from his service.  His STRs are unremarkable for any symptoms, treatment or diagnosis of a stomach disorder in service.  Even giving him the benefit of the doubt that he was indeed hospitalized from August to November 1976 for his stomach disorder, that was still some three years after his service had ended.  Additionally, there are no records suggesting he had any further complaints of stomach pain until his July 2004 VA examination, so not for some 28 more years.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology.) 


Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  Based on the Veteran's own admission that his stomach disorder started after service, the July 2004 VA examiner competently and credibly opining that the disorder was not present during or otherwise related to the Veteran's service, and the Veteran's complaints of stomach pain in May 2008 of just three months' duration that ultimately were attributed to other diagnoses - namely, acute renal failure, bilateral ureteral calculi and bilateral hydronephrosis acute pancreatitis, the nexus requirement of showing that his stomach disorder is related to his service has not been met.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for IBS manifested by stomach pains.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The claim of entitlement to service connection for IBS manifested by stomach pains is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


